The opinion of the court was delivered by
Royce, J.
— The only question, in this case, is, whether it was the legal duty of the plaintiffs to present this bill for acceptance at an earlier day, when it would probably have been accepted and, consequently, paid at maturity. Had the bill been made payable in any specified time after sight, or after demand made, it is settled, by the modern cases, that it must be presented for acceptance within a reasonable time, to be determined by the distance and other circumstances. And it is urged, for the defendant, that the same rule should ‘be applied to cases like the present, where the bill is made payable at a given time from the date. By a reasonable time, in the former case, is not meant the shortest time in which a presentment may be made, (as in case of giving notice of the dishonor of a bill,) but a reasonable time in reference to the business relations between the parties, which may be expected to fluctuate and change. The drawer is not bound to keep the drawee in funds to meet the bill for an unreasonable and indefinite time. Presentment for acceptance is, in such a case, the only mode of fixing the time of payment.
When the bill, as in this case, is made payable at a time certain, the drawer chooses his own time for placing his funds in the hands of the drawee, and no act of the holder can postpone the time of payment. And each indorser is regarded as a new drawer. The engagement to the holder, is, that the bill shall be paid on presentment for that purpose, at the time stated. The direction to the drawee, is, to pay it at that time, if presented. There is no stipulation for any intermediate presentment for acceptance. That, in such a case, the holder has a right to present for acceptance, as soon as he pleases, is certainly true, and, that an early presentment, for that purpose, is generally expedient for his own interest, must be admitted. And, probably, an obligation to make an early presentment may be imposed upon the holder,' by an express requisition of the drawer or indorser, to that effect. Beyond this the mercantile law does not extend. And to adopt the rule eon-*404tended for by the defendant, would be an innovation upon that, law which we are by no means at liberty to make-
Judgment of the county court affirmed.